Citation Nr: 1437951	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.  He died in January 2011.  The appellant is the Veteran's surviving spouse, and has been substituted for the Veteran in this matter.  38 U.S.C.A. § 5121A.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed in the Board's previous remand, the appellant resides in North Carolina and it would make sense to transfer the case to the Winston-Salem, North Carolina, RO.


FINDING OF FACT

Resolving all doubt in the appellant's favor, the Veteran's psychiatric disorder was as likely as not related to his active service, including fear of hostile military activity.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R.            §§ 3.102, 3.159, 3.304(f) (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts

The Veteran asserted that he had PTSD as a result of exposure to combat conditions in the Republic of Vietnam.  He indicated that he had taken enemy fire, including mortars and rocket fire, while stationed at Cam Ranh Bay in Vietnam with Alpha Company, 87th Engineer Battalion.  He indicated during a March 2006 PTSD assessment that he supported combat engineers "out in the open" and that he had come under small arms fire in that capacity.  He also reported being terrified when on guard duty at his duty station in Cam Ranh Bay.  

According to the Veteran's personnel records and separation document, his military occupational specialty was mechanic, although he often told his treating physicians that he was a heavy equipment operator.  An operational report for the Veteran's unit from January 1968 until April 30, 1968, shows that there were critical shortages in several military occupational specialties, but none more so than heavy vehicle driver.  Operational Report - Lessons Learned, Headquarters, 87th Engineer Battalion, Period Ending 30 April 1968, p. 3.  The unit was not short of mechanics.  Id.  

Under those circumstances, it is plausible that the Veteran would have been asked to perform the duties of a heavy vehicle driver.  Regardless of the Veteran's duties, it is likely that he left the 87th Engineer Battalion's headquarters on some occasions, as the operational report indicates that personnel regularly went into the field on construction projects and in order to maintain and repair vehicles.  Id. at 4, 6-10.  In January 1968, many U.S. military installations in the Republic of Vietnam came under attack during the Tet Offensive, and all personnel were on high alert for enemy attacks.  Fear of hostile military activity is presumed.  38 C.F.R. § 3.304(f).  

Post-service medical evidence shows that the Veteran had reported anxiety, chest pain, and skin rashes since service.  He often told VA physicians that he had had anxiety disorder since his military service, but would go into no further detail, insisting that he only needed his medication that had been prescribed to treat his symptoms.  In March 1988, the Veteran reported that he had not had a good night's sleep in 20 years, or since March 1968.  

During a July 1997 VA examination, the Veteran reported that he had taken "a couple of sniper rounds shot in his general area," that he had fired upon a suspected enemy ship, and that he had transported Vietnamese laborers around the bay, which he termed a dangerous mission.  He also noted that guard duty was a stressor.  He described himself as neurotic and anxious since service.  

Psychological testing showed that the Veteran was unable to handle life challenges or stress.  The examiner found that the Veteran did not have PTSD, because he "could not report an experience which meets current criteria for being possibly traumatizing."  Instead, he diagnosed somatization disorder and dysthymic disorder, which were not related to service, because there was "nothing in the claim file" which supported such a finding, and because the Veteran had apparently described childhood behaviors which suggested that he had a lifelong inability to handle stress.  The report does not include the Veteran's description of such childhood behaviors.

During a December 2002 VA examination, the examiner stated only that the Veteran did not have PTSD because he did not have combat exposure or other traumatic events "that would unequivocally meet that criteria."  He did not consider the Veteran's statements as to exposure to combat conditions.  The examiner diagnosed dysthymic disorder, but did not comment as to its etiology.   

In a July 2003 VA clinical note, the Veteran expressed frustration that he had been characterized as having PTSD from events in childhood.  He denied any childhood trauma, and reiterated that he "saw combat and shot at in Vietnam and had guard duty.  Nerves have been bad since then and anxious [a lot]."  He repeated these assertions in January 2005 and December 2007 treatment records.  The December 2007 provider noted her impression that the Veteran had always been honest with her, and that in her opinion, the Veteran's symptoms met the criteria for a diagnosis of PTSD as a result of combat trauma.

In March 2006, the Veteran underwent a comprehensive PTSD evaluation by a VA psychologist.  He reported being shot at while in the field in support of combat engineers, and taking incoming fire while at Cam Ranh Bay.  He also reported being terrified when asked to pull perimeter guard duty.  In the examiner's opinion, these stressors were sufficient to have caused PTSD.  The psychologist found that the criteria for a diagnosis of PTSD were met.  

The Veteran continued to receive VA treatment for PTSD until his death in January 2011.  On several occasions, his VA treatment providers added notes in the treatment records, indicating that the Veteran had PTSD as a result of military stressors.  None of his providers felt that the Veteran did not have PTSD, or that his PTSD was attributable to nonmilitary stressors.

The matter was sent for a VA medical opinion in January 2014, which was received in March 2014.  The examiner found that she could not give an ethical medical opinion as to the nature and etiology of the Veteran's psychiatric disorder without personally examining him.  Since the Veteran died in January 2011, she was unable to formulate an opinion.

Analysis

The Veteran has been diagnosed with PTSD, anxiety disorder, and depression.  He was stationed in the Republic of Vietnam for one year.  His stressors of receiving incoming enemy fire, and experiencing general fear and apprehension of hostile military action are presumed true based on the circumstances of his service.  

Although the November 1997 VA examination found that the Veteran does not have PTSD, the examination report was generated years before the PTSD regulations were amended to account for a Veteran's fear of hostile military activity.  The examiner also based his opinion in part on purported childhood trauma, but did not describe the trauma.  The Veteran has denied having had a childhood trauma sufficient to produce PTSD. The November 1997 examination is of little probative value.  

The December 2002 examination report similarly failed to account for the Veteran's descriptions of his combat exposure.  Additionally, neither that report nor the March 2014 examination report provides an opinion as to the etiology of the Veteran's psychiatric disorder.  They are of no probative value.  

The March 2006 opinion was provided by a VA psychologist, and links the Veteran's psychiatric disorder to his fear of hostile military activity.  It is of significant probative value.  The Veteran's mental health providers also expressed their opinions that the Veteran had a psychiatric disorder as a result of fear of hostile military activity.  Service connection for a psychiatric disorder is warranted.   See 38 U.S.C.A §5107. 
  




ORDER

Entitlement to service connection for a psychiatric disorder is granted.   




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


